Order issued March 19, 2019




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-17-00881-CV

   CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SYNDICATE
   NUMBER 2020, 1084, 2001, 457, 510, 2791, 2987, 3000, 1221, 5000 AND
       NAVIGATORS INSURANCE COMPANY UK, Appellants

                                        V.

              PRIME NATURAL RESOURCES, INC., Appellee

               On Appeal from the 129th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-51137

                      MEMORANDUM ORDER OF
                      REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE §§ 154.021, 154.022(a), 154.023.

Accordingly, the Court orders that this appeal be referred to mediation. Any party
to the appeal may file an objection to mediation with the Clerk of this Court within

ten days after receiving this order. See id. § 154.022(b).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services. See id. §§ 154.052, 154.054(a).

      The Court sets the following deadlines:

      •      No later than 10 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.” This document can be downloaded
      from the         forms    page    of    the Court’s        website     at
      http://www.txcourts.gov/1stcoa.

      •      If the parties are unable to agree on a mediator within 10 days
      from the date that this order is issued, appellants shall notify the Clerk
      of this Court in writing of the parties’ inability to agree. The Court
      will then appoint a mediator, after which any party to this appeal may
      file an objection to the appointed mediator with the Clerk of this Court
      within five days after receiving the order of appointment.

      •      No later than 60 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •     No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute.




      The Court does not initially appoint a mediator. Mediation information is
      available from the Dispute Resolution Center of Harris County ((713) 755-
      8274 and https://drc.harriscountytx.gov/), the Fort Bend Dispute Resolution
      Center ((281) 342-5000), the Alternate Dispute Resolution Section of the
      State Bar of Texas (http://www.texasadr.org/), and other groups. The parties
      are not required to use a mediator recommended or listed by these groups.
                                          2
      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute but may not compel or coerce the

parties to enter into a settlement agreement. See id. § 154.053(a). All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order, any objection to this order, and the completed

“Parties’ Notification to Court of Mediator” with the other documents filed in this

appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the mediation process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

                                          3
      This appeal and all appellate deadlines are suspended as of the date of this

order. The suspension is automatically lifted when the Court receives notice of the

mediation result. If the case is not resolved at mediation, any deadline that began to

run and had not expired by the date of this order will begin anew as of the date the

Court receives the mediation result. Any document filed by a party after the date of

this order and before the receipt of the mediation result will be deemed filed on the

same day, but after the mediation result is received.




                                              /s/ Richard Hightower
                                              Justice Richard Hightower
                                              Acting for the court

Do not publish.




                                          4